Action to recover damages for the death of plaintiff’s intestate, who was killed by an automobile truck owned by defendant La Salle Trucking Corporation and operated by one Queeno, to whom the truck had been loaned, during the course of certain excavating work by defendant Ridge Contracting Co., Inc., on the land of defendant Ridgelawn Homes, Inc. The jury rendered a verdict against all .of the above described defendants and judgment has been entered thereon. As to defendants La Salle Trucking Corporation and Ridge Contracting Co., Inc., the judgment, insofar as appealed from, is unanimously affirmed, with costs to the respondent. As to defendant Ridgelawn Homes, Inc., the judgment is reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs, on the ground that there was no evidence of negligence on the part of this defendant. The “detail of the work ”, negligence in respect of which was the cause of the child’s injuries and death, was not inherently dangerous; hence the doctrine in respect of an independent contractor protects defendant Ridgelawn Homes, Inc., from any claim of liability. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur. ‘ •